DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation for Interview
Examiner believes that an interview might be useful to expedite prosecution of this application and possibly identify allowable subject matter. If Applicant believes that such an interview might be useful, Applicant is kindly invited to contact Examiner to schedule an interview.
Status of the Claims
Claims 1–12, 14, and 21–27 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–12, 14, and 21–27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “at least one hollow fiber” in line 4 and then goes on to recite “the hollow fiber” in lines 15 and 16. Respectfully, this latter recitations of “the hollow fiber” make the claim indefinite because it is unclear which hollow fiber (or hollow fibers) is (are) being referred to. Independent claim 23 has similar issues vis-à-vis the recitation of “the hollow fiber”. For at least these reasons, claims 1 and 23 appear to be indefinite. In addition, the claims depending from claims 1 and 23 (i.e
Claims 8, 10, and 11 recites the limitation “the one or more chemical moieties”. There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–10, 12, 14, and 21–27 are rejected under 35 U.S.C. 103 as being unpatentable over Welzel1 in view of Plotz.2
With respect to claim 1, the following analysis applies.
Overview of Welzel
Welzel discloses a device 12 operable to remove one or more toxin molecules from a stream of fluid, the device comprising: a housing 13 having a receiving space 15; at least one hollow fiber 14; and a plurality of beads 22 disposed within the receiving space and external to the at least one hollow fiber. (Welzel FIG. 3; ¶¶ 25, 52.) Welzel suggests average pore sizes in the range of 0.1–1 µm (i.e., 100 nm to 1 micron) were suitable for its hollow fibers. (Id. ¶¶ 46, 47.) In connection with this findings, it is respectfully submitted that using pore sizes within this range would have been prima facie obvious. See MPEP § 2144.05(I). Welzel further suggests that its beads can interact with components of the fluid and provides liver toxins as an example of such a component. (Id. ¶ 25.) Welzel also suggests that the fluid can be blood. (Compare id. ¶ 23 (discussing a MARS liver support system which processes blood) with ¶¶ 24, 25 (discussing a modified MARS system including the device 12).) In view of these findings, the concept of removing liver toxins from blood is considered to be within the teaching of the reference. Among such toxins is albumin bound liver toxins which can be removed from plasma. (Id. ¶¶ 16, 36.)
Functional language
Regarding the limitations directed to the operability of the plurality of pores in retaining one or more cellular elements and allow passage of one or more plasma elements (clm. 1, ll. 14–16), previously it has been held that “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Likewise, “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Thus, in view of these holdings, the instant limitations are not being given patentable weight. See also MPEP § 2114(II). Additionally, as conveyed in the section immediately above, Welzel’s hollow fibers can have the same pore size as the claimed hollow fibers. See MPEP § 2112.01(I).
Claim elements not expressly taught or suggested by Welzel
Welzel does not appear to specify that its plurality of beads are configured to receive a toxin molecule from one or more plasma elements. 
Plurality of beads; “configured to” language (clm. 1, last two lines)
Plotz discloses albumin-conjugated beads for removal of bilirubin and other albumin-bound substances from plasma. (Plotz Title; Abstract). Plotz further suggests that its beads can remove bilirubin from plasma proteins. (Id.; p. 784 (“the bound albumin retained a considerable ability to bind unconjugated bilirubin and other compounds normal bound to albumin”).)3 In view of these findings, Plotz’s beads are interpreted as being configured to receive a toxin molecule (e.g., bilirubin) from one or more plasma elements (e.g., albumin). In addition, Plotz teaches that its beads can be repeatedly used without loss of efficiency. (Id. Abstract.)
Comparably, Welzel suggests that a broad range of materials may be used as beads in its invention. (Welzel ¶ 52.) Welzel also suggests that plasma can be passed through its device. (Id. ¶ 36.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
viz., such that Plotz’s beads were used in Welzel’s device, in order to: (1) yield the predictable result of providing capture of bilirubin from plasma; and (2) provide the improved beads which can be repeatedly reused without loss of efficiency. KSR, 550 U.S. at 415–17. In this vein, the plurality of beads of the instant combination are interpreted as being configured to receive a toxin molecule (bilirubin) from a plasma element (albumin): since Plotz suggests that these beads are conjugated with albumin and that the albumin can remove the bilirubin from plasma. (Plotz Title; Abstract.) In addition, however, it further submitted that for the two reasons provided earlier in this paragraph, it would have also been obvious to pass plasma through the device of the instant combination and configure the plurality of beads of the instant combination to receive bilirubin from albumin, vis-à-vis said plasma.
With respect to claims 2–4, as conveyed in § 5.4.1(B) supra, the claimed cellular elements and plasma elements are not being given patentable weight. In addition, the plasma element can be albumin. (Id.; see also § 5.4.1(D) supra.)
 With respect to claim 5, as conveyed in § 5.4.1(D) supra, the beads of the instant combination include one or more chemical moieties (i.e., albumin) which are each capable of receiving a toxin molecule (viz., bilirubin). (Plotz Title; Abstract.) Likewise, bilirubin is bound to one or more plasma elements (i.e., albumin).4
With respect to claim 6, the chemical moiety would necessarily have to have a greater chemical affinity toward the toxin molecule than the chemical affinity exhibited by the plasma element to which it is bound due to energetics. For instance, if one were to imagine a “tug of war” between the chemical moiety and the plasma element (with the toxin molecule functioning as the rope), in order for the chemical moiety to “win”, it would have to pull stronger on the toxin molecule than the plasma element. Put another way, in order for the chemical moiety to ever receive See MPEP § 2112.02(I).
With respect to claim 7, as conveyed in § 5.4.1(D) supra, the plasma element is albumin—which also happens to be a plasma protein that is bound to bilirubin (the toxin molecule).5 Furthermore, as also conveyed in § 5.4.1(D) supra, the plurality of beads of the instant combination are considered to be configured to receive the toxin molecule from the plasma protein.
With respect to claim 8, for at least reasons provided in § 5.4.4 supra, each of the chemical moieties should necessarily have chemical affinity for the toxin molecule that is greater than (or equal to) the chemical affinity of the plasma protein for the toxin molecule.
With respect to claim 9, as conveyed in § 5.4.5 supra, the plasma protein is albumin.
With respect to claims 10 and 11, as conveyed in § 5.4.3 supra, the one or more chemical moieties are albumin. And albumin per se is a protein.6 Furthermore, Plotz suggests that albumin is covalently attached to a surface of each of the plurality of beads of the instant combination. (Plotz p. 779, right col. (disclosing binding/coupling of HSA to agarose beads); Abstract (“The beads could be repeatedly reused without loss of efficiency after ethanol elution and long storage in the cold”).)
With respect to claim 12, as conveyed in § 5.4.1(D) supra, the toxin molecule can be bilirubin.
claim 14, the at least one hollow fiber of the instant combination comprises a hollow fiber array. (See Welzel FIG. 3 (showing an array of hollow fibers).)
With respect to claims 21 and 22, Welzel suggests average pore sizes in the range of 0.1–1 µm (i.e., 100 nm to 1 micron) were suitable for its hollow fibers. (Id. ¶¶ 46, 47.) This range encompasses both of the ranges presented in the instant claims. Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, given that each of the claimed ranges lie inside Welzel’s range, it is respectfully submitted that both of these claimed ranges are prima facie obvious over Welzel’s range.
Claim 23 appears to share overlapping limitations with claims 1 and 5. As such, this claim is found to be obvious for the reasons provided in the rejections of claims 1 and 5. (See §§ 5.4.1, 5.4.3 supra.)
Claim 24 appears to share overlapping limitations with claim 6. As such, this claim is found to be obvious for the reasons provided in the rejection of claim 6. (See § 5.4.4 supra.)
With respect to claim 25, Welzel suggests average pore sizes in the range of 0.1–1 µm (i.e., 100 nm to 1 micron) were suitable for its hollow fibers. (Id. ¶¶ 46, 47.) This range overlaps with the range of the instant claims. Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, given that the claimed ranges overlaps with Welzel’s range, it is respectfully submitted that the claimed ranges is prima facie obvious over Welzel’s range.
Claims 26 and 27 appears to share overlapping limitations with claims 21 and 22. As such, claims 26 and 27 are found to be obvious for the reasons provided in the rejections of claims 21 and 22. (See § 5.4.11 supra.)
Response to Remarks7
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2015/0290380 A1, published October 15, 2015 (“Welzel”).
        2 Plotz et al., Removing Substances from Blood by Affinity Chromatography: I. Removing Bilirubin and Other Albumin-bound Substances from Plasma and Blood with Albumin-Conjugated Agarose Beads, 53 J. Clin. Ivest. 778, 778–785 (1974).
        3 Note, in plasma, unconjugated bilirubin is typically bound to albumin. Likewise, albumin per se is a plasma protein. See, e.g., Unconjugated bilirubin, HealthJade.net, https://bit.ly/3a0GcaI (last visited April 10, 2021) (“unconjugated bilirubin (indirect bilirubin) is always bound to albumin in serum”); Moman et al., Physiology, Albumin (2020) available at https://www.ncbi.nlm.nih.gov/‌books/NBK459198/ (last visited April 10, 2021) (“Albumin is the most abundant circulating protein found in plasma.”).
        4 See supra n. 3.
        5 See supra n. 3.
        6 See supra n. 3.
        7 Remarks filed January 7, 2021.